                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION


UNITED STATES OF AMERICA,                 )       CASE NO. 4:16-cr-88-08
                                          )
                      PLAINTIFF,          )       JUDGE SARA LIOI
                                          )
vs.                                       )
                                          )       ORDER ON VIOLATION OF
                                          )       CONDITIONS OF SUPERVISED
                                          )       RELEASE
KATRINA HASKINS,                          )
                                          )
                     DEFENDANT.           )


       A violation report was filed in this case on July 15, 2019 and a supplemental

report was filed on September 16, 2019. The Court referred this matter to Magistrate

Judge Kathleen B. Burke to conduct appropriate proceedings and to file a report and

recommendation.

       A final supervised release violation hearing was conducted on October 17, 2019.

The Court adopted the report and recommendation of the magistrate judge and found the

defendant to be in violation of the terms and conditions of her supervised release.

Because the defendant had recently demonstrated improved compliance with her

supervised release conditions, the Court continued the sentencing hearing for six months,

until April 17, 2020 at 10:00 a.m., to allow the defendant additional time to demonstrate

compliance.
         A new violation report was filed on October 31, 2019 and a superseding violation

report was filed on November 6, 2019. The Court referred this matter to Magistrate Judge

Kathleen B. Burke to conduct appropriate proceedings and to file a report and

recommendation. Magistrate Judge Burke reported that a supervised release violation

hearing was held on November 14, 2019. In addition to the original six violations (see

Doc. No. 1005), the defendant admitted to the following two new violations, (Doc. No.

1016):

         1. Unauthorized Use of Alcohol (Violation 7)
         2. Unauthorized Use of Drugs (Violation 8)

         The magistrate judge filed a report and recommendation on November 14, 2019,

in which the magistrate judge recommended that the Court find that the defendant has

violated the conditions of her supervised release as set forth in the two new violations.

         A final supervised release violation hearing was conducted on December 3, 2019.

Defendant Katrina Haskins was present and represented by Attorney Debra Migdal. The

United States was represented by Assistant United States Attorney Yasmine Makridis.

United States Probation Officer Luke A. Filippi was also present at the hearing.

         No objections were filed to the report and recommendation of the magistrate

judge. Upon review, the Court adopts the report and recommendation of the magistrate

judge and finds the defendant to be in violation of the terms and conditions of her

supervised release as set forth in the two new violations.

         The Court proceeded with sentencing on all eight violations.

         IT IS ORDERED that the defendant's term of supervised release is revoked and

the defendant is sentenced to the custody of the Bureau of Prisons for a period of 4

                                             2
months with credit for time served from October 31, 2019. The Court strongly

recommends that the defendant be placed at FPC Alderson. Within 72 hours of her

release from imprisonment, the defendant must report to the probation office in the

federal judicial district where she is authorized to reside.

       Upon release from the custody term, the defendant shall be placed on Supervised

Release for a period of 1 month, at which time she is to receive up to 30 days of in-

patient treatment substance abuse treatment at Meridian Healthcare.

       IT IS SO ORDERED.


Dated: December 3, 2019
                                                   HONORABLE SARA LIOI
                                                   UNITED STATES DISTRICT JUDGE




                                               3
